Order entered October 8, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-00533-CR

                                 RAMIRO PAYAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-72851-Y

                                            ORDER
       The Court REINSTATES the appeal.
       On July 29, 2013, we ordered the trial court to make findings regarding why the
reporter’s record had not been filed. On September 17, 2013 court reporter Kelly Bryant filed a
request seeking an extension of time to file the record, but did not tender the record at that time.
On October 3, 2013, we received the reporter’s record. Therefore, in the interest of expediting
the appeal, we VACATE the July 29, 2013 order requiring findings.
       We GRANT the September 17, 2013 extension request.                 The reporter’s record is
considered properly filed.
       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    DAVID EVANS
                                                              JUSTICE